Order granting motion of plaintiff respondent to vacate an arbitration award unanimously reversed, on the law, with $20 costs and disbursements to appellant, the motion denied with $10 costs, and the award reinstated. An arbitration award may not be vacated on the ground that it is erroneous in fact or in law (Matter of Lipman [Haeuser Shellac Co.], 289 N. Y. 76, 80; Matter of Burke, 191 N. Y. 437, 439; Matter of Brighton Mills, [Rayon Corp. of Amer.], 282 App. Div. 670; Matter of Spectrum Fabrics Corp. [Main St. Fashions], 285 App. Div. 710, 714, affd. 309 N. Y. 709). Nor is it evident merely from the amount of this award that there was partiality, corruption, or other misconduct in the arbitrator (Civ. Prae. Act, § 1462, subds. 2, 3). Concur — Botein, P. J., Breitel, Rabin, Yalente and McNally, JJ.